UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-6442


DAVID ATKINS,

                   Plaintiff - Appellant,

             v.

LIEUTENANT GLASER T, Team Commander; R. CLEEK, Officer; SERGEANT
WILLIAMS; A. TURNER, Officer,

                   Defendants - Appellees,

             and

NURSE SAMBOY, Head Nurse, RN; JOSEPH P. BARON, Sheriff,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00354-LMB-TCB)


Submitted: August 24, 2020                                Decided: September 30, 2020


Before WILKINSON and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.
David Atkins, Jr., Appellant Pro Se. Alexander Francuzenko, Philip Corliss Krone, COOK
CRAIG & FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       David Atkins, Jr., a Virginia prisoner, appeals from the district court’s order

granting summary judgment in favor of Lieutenant Thomas Glaser, Corporal Robert Cleek,

and Sergeant Erica Williams (“Defendants”) and denying Atkins’ Fed. R. Civ. P. 59(e)

motion to alter or amend the judgment in Atkins’ 42 U.S.C. § 1983 action. 1 For the reasons

that follow, we vacate and remand for further proceedings.

       We review a district court’s grant of summary judgment de novo, “viewing the facts

and drawing all reasonable inferences in the light most favorable to the nonmovant.” Salley

v. Myers, __ F.3d __, __, No. 19-6374, 2020 WL 4664808, at *3 (4th Cir. Aug. 10, 2020).

A party moving for summary judgment bears the initial burden of “‘show[ing] that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.’” Variety Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018)

(quoting Fed. R. Civ. P. 56(a)). If the movant makes this showing, “the nonmoving party

[must then] go beyond the pleadings” and rely on “affidavits, . . . depositions, answers to

interrogatories, and admissions on file” to prove that a genuine issue of material fact exists.

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (internal quotation marks omitted); see

Variety Stores, 888 F.3d at 659. Thus, to withstand a summary judgment motion, the

nonmoving party must produce more than “[c]onclusory or speculative allegations” or “a


       1
         Although the notice of appeal lists only the March 19, 2020, order denying Atkins’
Fed. R. Civ. P. 59(e) motion, a timely appeal from the denial of a Rule 59(e) motion brings
up the underlying order as well where, as in this case, it is clear that this was the appellant’s
intent. See Fed. R. App. P. 4(a)(4)(A)(iv); Brown v. French, 147 F.3d 307, 311 (4th Cir.
1998).

                                               3
mere scintilla of evidence.” Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649

(4th Cir. 2002) (internal quotation marks omitted). However, a court cannot “credit[] the

evidence of the party seeking summary judgment and fail[] properly to acknowledge key

evidence offered by the party opposing that motion,” Tolan v. Cotton, 572 U.S. 650, 659

(2014), unless the record “blatantly contradict[s]” the nonmoving party’s version of events,

Scott v. Harris, 550 U.S. 372, 380 (2007).

       In this case, the district court focused entirely on the Defendants’ evidence because

it concluded that Atkins’ complaint and responsive pleadings were unsworn and

unauthenticated and therefore could not be considered in assessing the summary judgment

motion. Atkins’ responses in opposition to Defendants’ summary judgment motion were

unsworn. However, he declared under penalty of perjury that the information contained in

his complaint was true and correct, thus making his complaint “the equivalent of an

opposing affidavit for summary judgment purposes.” World Fuel Servs. Trading, DMCC

v. Hebei Prince Shipping Co., 783 F.3d 507, 516 (4th Cir. 2015) (internal quotation marks

omitted).

       Because the district court based its decision to grant summary judgment in favor of

Defendants solely on the evidence presented by Defendants, we vacate the district court’s

order and remand to allow the district court to also consider Atkins’ verified complaint in

determining whether Defendants are entitled to summary judgment. 2 We express no view


       2
          While the case was still pending in the district court, Atkins appealed from the
district court’s February 5, 2019, order dismissing all claims against Nurse Samboy and
Sheriff Joseph P. Barron, and dismissing the claims against Glaser, Cleek, and Williams
(Continued)
                                             4
on the merits of Atkins’ claims. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                           VACATED AND REMANDED




concerning lost property and the denial of pain medication. We dismissed that appeal as
interlocutory. Atkins v. Glaser, 775 F. App’x 140 (4th Cir. 2019) (No. 19-6402). In this
appeal, Atkins does not challenge the February 5, 2019, order or the September 27, 2019,
dismissal without prejudice of the claims against Officer A. Turner for failure to effect
service.

                                            5